PER CURIAM.
This order must be reversed. There was absolutely nothing shown to entitle the plaintiff to an inspection of books and papers in order that she might prepare her complaint, but, on the contrary, the very petition which she presented to the court shews that she was in possession of every fact or circumstance that would be necessary for her to know in order that a formal complaint might be prepared. She states that the defendants misappropriated her moneys between the 28th of August, 1895, and the 9th day of November, 1895, and that she left with them during that period the sum of §25,000. Those are the only facts necessary to set up in a complaint. The allegation in her petition that it is necessary for her to know of whom the defendants bought stocks or securities for account of the plaintiff between the dates named, and to whom they sold securities on her account, is unavailing. That is mere matter of evidence, which has no place in the complaint at all. It is not stated anywhere in the petition that it is necessary to examine these books even for the purpose of ascertaining what amount of damages to claim in a complaint, but the whole thing has the appearance of a project to search through the defendant’s books to find out whether the plaintiff has a cause of action or not.
The order is reversed, with §10 costs, and the motion for the inspection of books and papers is denied, with §10 costs.